Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 2/24/2021 has been received and claims 1-6 and 8-12 are pending.
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2020.

Claim Objections
Claims 3, 5-6, and 11 are objected to because of the following informalities:  
in line 6 of Claim 3, delete “in which the cycle is repeated”;
in line 5 of Claim 5, delete “a” after “ratio to” and insert --the--;
in line 4 of Claim 11, delete “a” before “predetermined” and insert --the--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dry fog generating machine” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, it is not clear what structures correspond to “dry fog generating machine”.
In Claim 3, it is not clear whether the limitation “when the operation in which the cycle is repeated is ended” in lines 5-6 is attempting to limit the method to only when the operation comprising the cycle is repeated or to merely set forth to when the operation finishes/is ended.
Claim 8 recites the limitation "the facility" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the time period" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the dry fog generating machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 9, it is not clear whether the limitation “when the operation in which the cycle is repeated” in line 5 is attempting to limit the method to only when the operation comprising the cycle is repeated or to merely set forth to when the operation finishes/is ended.
In Claim 9, it is not clear what “is controlled at a predetermined set value or higher” in lines 5-6 is attempting to described/set forth.
Claim 10 recites the limitation "the dry fog generating" in lines 2-3 and in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the dry fog generating" in line 2 both instances and in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the dry gas generating" in line 2 both instances and in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heredia (6007780) in view of Allen (20190209806).
As to Claim 2, Heredia (‘780) discloses a decontamination method for sterilizing an inside of a facility (34; 110; 1310; 1810) or an inside of a device (34; 110; 1310) installed in a facility in which cells, tissues, culture media, sterile reagents, microorganisms or the like are handled or cultured (see entire document, particularly Col. 1 lines 8-58, Col. 9 lines 57-64), comprising: 
setting in advance a set humidity in a decontamination area (within 34; 110; 1310) (see entire document, particularly Col. 32 lines 3-10, Col. 33 lines 48-56 - particularly lines 48 and 52, Col. 34 lines 28-31); 
providing a decontaminant into the decontamination area with a generating machine (260, 274; 1710) (see entire document, particularly Figures 1-2, 5-9, 41-47, and 51, Col. 34 lines 1-23); 
measuring a humidity in the above decontamination area (34; 110; 1310) with a humidity sensor (238; 1218) (see entire document, particularly Col. 34 lines 24-36); and
controlling, with a control device (1520, 1530, 1540, 1550; 1630), comprising repeating (i.e. when the enclosed space/target space is/requires re-sterilization/decontamination during use or in preparation for a new use) an operation in which a cycle consisting of start and stop of 
	Heredia (‘780) does not appear to specifically teach that the step of providing the decontaminant includes a step of converting a peracetic acid mixed solution containing a low-concentration peracetic acid into dry fog and spraying the dry fog into the decontamination area with a dry fog generating machine capable of spraying the peracetic acid mixed solution in a form of particles with a particle size of 10 m or smaller by blowing air to release the particles or that the control device comprises a computer electrically connected to the dry fog generating machine, or that the gas recovery machine comprises a dehumidifier.
It was known in the art before the effective filing date of the claimed invention to provide peracetic acid as a decontaminant via a step of converting a peracetic acid mixed solution containing a low-concentration peracetic acid into dry fog and spraying the dry fog into a decontamination area with a dry fog generating machine in a decontamination method. Allen (‘806) discloses a decontamination method for sterilizing an inside of a facility (100) (see p. 18 [0179]) (see Figures 1-20), comprising: 
setting in advance a set humidity in a decontamination area (within 100) (steps 320 and 322 – see Figure 3, p. 20 [0200]-[0201]); 
converting a peracetic acid mixed solution containing a low-concentration peracetic acid (within 286) into dry fog and spraying the dry fog into the decontamination area (100) with a dry fog generating machine (216) (see step 308 of Figure 3, p. 18 [0180] – lines 3-5, p. 19 [0192] – m or smaller by blowing air (via 287) to release the particles as liquid droplets (see p. 18 [0180] and [0182], where “dry vapor” as disclosed intrinsically includes particles with a particle size of 10 m or smaller); 
measuring a humidity in the decontamination area (within 100) with a humidity sensor (282) (step 704 - see Figure 7, p. 17 [0171]); and
controlling, with a control device (202) comprising a computer (220) (see p. 9 [0093]–[0094]), the control device (202) electrically connected to the dry fog generating machine (216) (see Figure 2, p. 25 [0260]), an operation comprising a cycle consisting of start and stop of spraying from the dry fog generating machine (216) and start and stop of gas recovery in the decontamination area by a gas recovery machine comprising a dehumidifier (271 - see Figure 2, p. 2 [0013] – 30th line from the bottom of right hand column, pp. 3-4 [0016], p. 6 [0045], p. 23 [0233]),
in order to destroy or render non-harmful various pests or pathogens (see p. 18 [0179] – lines 2-3 and 6-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide peracetic acid as a decontaminant via a step of converting a peracetic acid mixed solution containing a low-concentration peracetic acid into dry fog and spraying the dry fog into a decontamination area with a dry fog generating machine in the decontamination method of Heredia in order to sanitize inside of a facility as shown by Allen.

As to Claim 8, Heredia (‘780) discloses a decontamination method for sterilizing an inside of a facility (34; 110; 1310; 1810) or an inside of a device (34; 110; 1310) installed in a facility in which cells, tissues, culture media, sterile reagents, microorganisms or the like are handled or cultured (see entire document, particularly Col. 1 lines 8-58, Col. 9 lines 57-64), comprising: 
setting in advance a set humidity in a decontamination area (within 34; 110; 1310) (see entire document, particularly Col. 32 lines 3-10, Col. 33 lines 48-56 - particularly lines 48 and 52, Col. 34 lines 28-31); 
providing a decontaminant into the decontamination area (see entire document, particularly Figures 1-2, 5-9, 41-47, and 51, Col. 34 lines 1-23); 
measuring a humidity in the above decontamination area (34; 110; 1310) with a humidity sensor (238; 1218) (see entire document, particularly Col. 34 lines 24-36); and
controlling, an operation comprising repeating (i.e. when the enclosed space/target space is/requires re-sterilization/decontamination during use or in preparation for a new use) a cycle consisting of start and stop of spraying the dry fog (via 260, 274) and start and stop of gas recovery in the decontamination area (within 34; 110; 1310) according to a measured humidity 
	Heredia (‘780) does not appear to specifically teach that the step of providing the decontaminant includes a step of converting a peracetic acid mixed solution containing a low-concentration peracetic acid into dry fog and spraying the dry fog into the decontamination area.
It was known in the art before the effective filing date of the claimed invention to provide peracetic acid as a decontaminant via a step of converting a peracetic acid mixed solution containing a low-concentration peracetic acid into dry fog and spraying the dry fog into a decontamination area in a decontamination method. Allen (‘806) discloses a decontamination method for sterilizing an inside of a facility (100) (see p. 18 [0179]) (see Figures 1-20), comprising: 
setting in advance a set humidity in a decontamination area (within 100) (steps 320 and 322 – see Figure 3, p. 20 [0200]-[0201]); 
converting a peracetic acid mixed solution containing a low-concentration peracetic acid (within 286) into dry fog and spraying the dry fog into the decontamination area (100) (via 216 - see step 308 of Figure 3, p. 18 [0180] – lines 3-5, p. 19 [0192] – lines 4-7); 
measuring a humidity in the decontamination area (within 100) with a humidity sensor (282) (step 704 - see Figure 7, p. 17 [0171]); and
controlling, an operation comprising repeating a cycle consisting of start and stop of spraying the dry fog (via 216) and start and stop of gas recovery in the decontamination area (via 216 – see p. 18 [0179] – lines 4-5),
in order to destroy or render non-harmful various pests or pathogens (see p. 18 [0179] – lines 2-3 and 6-7).

Thus, Claims 2 and 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Heredia (‘780) and Allen (‘806).
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument in last two lines on p. 6 and on p. 7 of Remarks, examiner disagrees and indicates that there is no disclosure in [0034] nor in [0007] or [0009] that the prior art device disclosed in the JP patent document is specifically the dry fog generating machine utilized in the claimed invention as the disclosure in [0034] merely indicates that the claimed dry fog generating machine is “an existing dry fog generating machine” without any reference to any particularly machine and the disclosure in [0006]-[0007] does not indicate that the machine/device of the JP patent document is capable of spraying the solution in a form of particles with a particle size of 10 m or smaller as [0006] only appears to indicate that the dry fog particles typically have a size of 30  m or smaller and it is not clear whether the prior art device/machine (such as the JP patent document device) is capable of producing only smaller sized particles within the claimed size range.   
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and merely argue that the references fail to show certain features of applicant’s invention. In particular, it is noted that the features upon which applicant relies (i.e., see 3rd -5th full paragraph on p. 11 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, in response to applicant's argument in 3rd – 4th lines from the bottom on p. 11 of Remarks, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/REGINA M YOO/            Primary Examiner, Art Unit 1799